FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 27, 2014 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Risk and balance sheet management Presentation of information General overview Capital management Capital and leverage ratios Capital resources Estimated leverage ratio Risk-weighted assets Liquidity and funding risk Overview Liquidity risk Funding risk Encumbrance Credit risk Financial assets Loans and related credit metrics Debt securities Derivatives Key loan portfolios Market risk Trading portfolios Non-traded interest rate risk Foreign exchange risk Country risk Overview Summary of country exposures Risk and balance sheet management Presentation of information In the balance sheet, all assets of disposal groups are presented as a single line as required by IFRS. In the risk and balance sheet management section, balances and exposures relating to disposal groups are included within risk measures for all periods presented, as permitted by IFRS. General overview The Group's main risks as well as top and emerging risks are described in the Risk and balance sheet management section of the Group's 2013 Annual Report and Accounts (refer also to Risk factors on pages 201 to 203). The following table defines and presents a summary of the key developments for each risk type during 2013. Risk type Definition 2013 summary Capital adequacy risk The risk that the Group has insufficient capital. The Group's Core Tier 1 ratio on a Basel 2.5 basis was 10.9% and on a fully loaded Basel III basis (FLB3) was 8.6% at 31 December 2013. The Group is targeting a FLB3 Common Equity Tier 1 ratio of c.11% by the end of 2015 and 12% or above by the end of 2016. The timely run-down of RCR and the successful divestment of Citizens, are key to the achievement of our capital plans. Liquidity and funding risk The risk that the Group is unable to meet its financial liabilities as they fall due. Liquidity and funding metrics continued to strengthen with short-term wholesale funding now £32.4 billion, covered more than four times by a liquidity portfolio of £146.1 billion. Liquidity coverage and net stable funding ratios also improved. Credit risk The risk of financial loss due to the failure of a customer, or counterparty, to meet its obligation to settle outstanding amounts. During 2013, loan impairment charges were £8.4 billion, of which £4.5 billion related to the creation of RCR and the related strategy. Excluding the increased impairments relating to RCR, loan impairment losses fell by £1.4 billion. Impairment provisions now cover risk elements in lending of £39.4 billion by 64%, up from 52% a year ago. Credit risk RWAs reduced by 16% to £313.4 billion, within which counterparty risk RWAs more than halved to £22.3 billion, reflecting risk reduction and core product focus in Markets as well as Non-Core disposals and run-off. Market risk The risk of loss arising from fluctuations in interest rates, credit spreads, foreign currency rates, equity prices, commodity prices and other risk-related factors such as market volatilities that may lead to a reduction in earnings, economic value or both. Average trading VaR decreased significantly from £97 million to £79 million reflecting risk reduction and capital management focus. Country risk The risk of losses occurring as a result of either a country event or unfavourable country operating conditions. Balance sheet exposure to eurozone periphery countries continued to reduce, down by 11% to £52.9 billion at the end of 2013, of which 70% related to Ireland, primarily reflecting exposures in Ulster Bank. Risk and balance sheet management General overview (continued) Risk type Definition 2013 summary Conduct risk The risk that the conduct of the Group and its staff towards its customers, or within the markets in which it operates, leads to reputational damage and/or financial loss. The focus in 2013 was on placing conduct risk at the centre of the Group's philosophy and on completing the development of the risk framework. Promoting understanding of conduct issues and ensuring compliance with regulations and rules are priorities for the Group. Pension risk The risk to a firm caused by its contractual or other liabilities to, or with respect to, its pension schemes, whether established for its employees or for those of a related company or otherwise. It also means the risk that the firm will make payments or other contributions to, or with respect to, a pension scheme because of a moral obligation, or because the firm considers that it needs to do so for some other reason. In 2013, various pension risk stress testing initiatives were undertaken, focused both on internally defined scenarios and on scenarios designed to meet integrated PRA stress testing requirements. Operational risk The risk of loss resulting from inadequate or failed processes, people, systems or from external events. In 2013, the focus was on continued implementation and embedding of risk assessments across the Group, including the strengthening of links between risk assessments and other elements of the Group operational risk framework. In addition, risk assessments were increasingly used to identify single points of failure. Regulatory risk The risk of material loss or liability, legal or regulatory sanctions, or reputational damage, resulting from the failure to comply with (or adequately plan for changes to) relevant official sector policy, laws, regulations, or major industry standards, in any location in which the Group operates. The Group's existing Compliance and Regulatory Affairs teams were brought together in H2 2013, following the creation of the role of Group Head of Conduct and Regulatory Affairs. Other enhancements made during 2013 included the creation of a more centralised approach to assurance activities and the introduction of a new 'Centres of Expertise' model for the management of regulatory developments, bringing together divisional and functional resources to manage issues more efficiently. Risk and balance sheet management General overview (continued) Risk type Definition 2013 summary Reputational risk The risk of brand damage and/or financial loss due to a failure to meet stakeholders' expectations of the Group. The reputational risk framework is aligned with the Group's focus on serving customers well, strategic objectives and the risk appetite goal of maintaining stakeholder confidence. In 2013, the Environmental, Social and Ethical risk management function was set up to address the reputational risk associated with the clients the Group chooses to do business with. It sets policy and provides guidance to avoid reputational risk relating to business engagements and lending to clients in sensitive industry sectors. Business risk The risk of losses as a result of adverse variance in the Group's revenues and/or costs relative to its business plan and strategy. The Group Board has ultimate responsibility for business risk through the achievement of the Group's business plan. The primary responsibility for divisional financial performance rests with the divisional Chief Executive Officer supported by divisional Executive Committees and functions. In 2013, the management and measurement of business risk was enhanced with an increased focus on stress testing. The Group responded to business risk challenges by focusing on the management of net interest margin in order to sustain and grow revenues. In addition, it introduced cost management programmes to deliver substantial savings. Strategic risk The risk that the Group will make inappropriate strategic choices, or that there will be changes in the external environment to which the Group fails to adapt its strategies. The Group is focusing on reducing strategic risk following a wide-ranging review to analyse core activities and formulate an appropriate plan, including rationalisation where necessary, to address the business challenges of the next five years. The successful execution of this strategy is set against a background of increasing regulatory demands and scrutiny as well as a challenging macroeconomic environment. Successful and timely execution of the strategy will be key to the future success of the Group. Political risk The risk to the Group's business and operations of the referendum on Scottish independence. During 2013, the focus on the question of potential Scottish independence from the UK has heightened and the Scottish government will be holding a referendum in September 2014. A vote in favour of Scottish independence would be likely to significantly impact the Group's credit ratings and could also impact the fiscal, monetary, legal and regulatory landscape to which the Group is subject. Were Scotland to become independent, it may also affect Scotland's status in the EU. Risk and balance sheet management Capital management Introduction The Group aims to maintain an appropriate level of capital to meet its business needs and regulatory requirements, and operates within an agreed risk appetite. The appropriate level of capital is determined based on the dual aims of: (i) meeting minimum regulatory capital requirements; and (ii) ensuring the Group maintains sufficient capital to uphold customer, investor and rating agency confidence in the organisation, thereby supporting the business franchise and funding capacity. Capital and leverage ratios The Group's capital, RWAs and risk asset ratios, on the basis of current rules (Basel 2.5) and fully loaded Capital Requirements Regulation (CRR or FLB3), calculated in accordance with PRA definitions, are set out below. Current rules 31 December 30September 31December Capital £bn £bn £bn Core Tier 1 Tier 1 Total RWAs by risk Credit risk - non-counterparty - counterparty Market risk Operational risk Risk asset ratios % % % Core Tier 1 Tier 1 Total 31 December 30 September 31 December Estimated FLB3 (1) Common Equity Tier 1 (CET1) capital £36.8bn £41.1bn £37.9bn RWAs £429.1bn £452.5bn £494.6bn CET1 ratio 8.6% 9.1% 7.7% Leverage ratio 3.5% 3.6% 3.1% Note: Calculated on the basis disclosed on page 145. Risk and balance sheet management Capital and leverage ratios (continued) Key points · Core Tier 1 capital ratios, under current rules and the fully loaded Basel III basis, improved by 60 basis points and 90 basis points respectively in the year. The benefit of lower RWAs was partially offset by the significant attributable loss for the year. The establishment of RCR and the related impairments reduced the ratios by c.10 basis points and c.20 basis points respectively. · RWA decreases under current rules were primarily in Markets (£36.8 billion) as a result of balance sheet and risk reduction, and in Non-Core (£31.2 billion) reflecting disposal of capital intensive portfolios and run-off. · The Group continues to target a CET1 ratio of c.11% by the end of 2015 and 12% or above by the end of 2016 on a FLB3 basis. · The Group has announced plans to accelerate the divestment of RBS Citizens. Preparations for a partial initial public offering in 2014 is on track and the Group intends to fully divest the business by the end of 2016, benefiting CET1. Capital resources 31 December 2013 31 December 2012 Current Transitional Full Current Transitional Full basis basis basis basis basis basis (Basel 2.5) (PRA) (final CRR) (Basel 2.5) (draft CRR) (draft CRR) £m £m £m £m £m £m Shareholders' equity (excluding non-controlling interests) Shareholders' equity Preference shares - equity Other equity instruments Non-controlling interests Non-controlling interests - - Regulatory adjustments to non-controlling interests - Regulatory adjustments and deductions Own credit Defined benefit pension fund adjustment Net unrealised AFS losses - - - Cash flow hedging reserve 84 84 84 Other regulatory adjustments - - Deferred tax assets - - Prudential valuation adjustments - - Qualifying deductions exceeding Additional Tier 1 (AT1) capital - Goodwill and other intangible assets - 50% of expected losses less impairment provisions - 50% of securitisation positions - Core Tier 1 capital Risk and balance sheet management Capital resources (continued) 31 December 2013 31 December 2012 Current Transitional Full Current Transitional Full basis basis basis basis basis basis (Basel 2.5) (PRA) (final CRR) (Basel 2.5) (draft CRR) (draft CRR) £m £m £m £m £m £m Other Tier 1 capital Preference shares - equity - Preference shares - debt - Innovative/hybrid Tier 1 securities - Qualifying Tier 1 capital and related share premium subject to phase out from AT1 capital - Qualifying Tier 1 capital included in consolidated AT1 capital issued by subsidiaries and held by third parties - Tier 1 deductions 50% of material holdings - Tax on expected losses less impairment provisions 6 - Other regulatory adjustments - Qualifying deductions exceeding AT1 capital - Total Tier 1 capital Qualifying Tier 2 capital Undated subordinated debt - Dated subordinated debt - net of amortisation - Qualifying items and related share premium - - Qualifying own funds instruments issued by subsidiaries and held by third parties - - Unrealised gains on AFS equity shares - - 63 - - Collectively assessed impairment provisions - - Tier 2 deductions 50% of securitisation positions - 50% of standardised expected losses less impairment provisions - - - 50% of material holdings - Total Tier 2 capital Supervisory deductions Unconsolidated investments - Direct Line Group - Other investments - Other deductions - Total regulatory capital Risk and balance sheet management Capital resources (continued) The table below analyses the movements in Core Tier 1, Other Tier 1 and Tier 2 capital on a Basel 2.5 basis during the year ended 31 December 2013. Supervisory Core Tier 1 Other Tier 1 Tier 2 deductions Total £m £m £m £m £m At 1 January 2013 Attributable loss net of movements in fair value of own credit - - - Share capital and reserve movements in respect of employee share schemes - - - Ordinary shares issued - - - Foreign exchange reserve - - - Foreign exchange movements - - Actuarial gains recognised in retirement benefit schemes (net of tax) - - - Termination of contingent capital facility - - - Increase in non-controlling interests 70 - - - 70 Decrease/(increase) in capital deductions (1) Decrease in goodwill and intangibles - - - Defined benefit pension fund - - - Dated subordinated debt issues - - - Dated subordinated debt maturities, redemptions and amortisation - - - Other movements 99 32 - 19 At 31 December 2013 Note: From 1 January 2013 material holdings in insurance companies are deducted 50% from Tier 1 and 50% from Tier 2. The table below analyses the movement in CET1 and Tier 2 capital on a FLB3 basis during the year ended 31 December 2013. CET1 Tier 2 Total £m £m £m At 1 January 2013 Attributable loss net of movements in fair value of own credit - Share capital and reserve movements in respect of employee share schemes - Ordinary shares issued - Nominal value of B shares - Foreign exchange reserve Actuarial gains recognised in retirement benefit schemes (net of tax) - Termination of contingent capital facility - Decrease in goodwill and intangibles - Defined benefit pension fund asset - Deferred tax assets - Excess of expected loss over impairment provisions - Grandfathered instruments - Dated subordinated debt issues - Dated subordinated debt maturities, redemptions and amortisation - Prudential valuation adjustments (PVA) - Other movements At 31 December 2013 Risk and balance sheet management Capital resources (continued) Notes: General: In accordance with the PRA's Policy Statement PS7/2013 issued in December 2013 on the implementation of CRD IV, all regulatory adjustments and deductions to CET1 have been applied in full (i.e. no transition) with the exception of unrealised gains on AFS securities which will be included from 2015. CRD IV and Basel III impose additional minimum CET1 ratio of 4.5% of RWAs. There are three buffers which will affect the Group: the capital conservation buffer set at 2.5%; the counter-cyclical capital buffer (up to 2.5% of RWAs), to be applied when macro-economic conditions indicate areas of the economy are over-heating; and the Global-Systemically Important Bank buffer currently expected to be 1.5% for the Group. The regulatory target capital requirements will be phased in and are expected to apply in full from 1 January 2019, in the meantime using national discretion the PRA can apply a top-up. As set out in the PRA's Supervisory Statement SS3/13, the Group and other major UK banks and building societies, are required to maintain a CET1 ratio of 7%, after taking into account certain adjustments set by the PRA. PRA guidance indicates that from 1 January 2015, the Group must meet at least 56% of its Pillar 2A capital requirement with CET1 capital and the balance with Additional Tier 1 capital. The Pillar 2A capital requirement is the additional capital that the Group must hold, in addition to meeting its Pillar 1 requirements in order to comply with the PRA's overall financial adequacy rule. Estimates, including RWAs, are based on the current interpretation, expectations, and understanding, of the CRR requirements, anticipated compliance with all necessary enhancements to model calibration and other refinements, as well as further regulatory clarity and implementation guidance from the UK and EU authorities. The actual CRR impact may differ from these estimates when the final technical standards are interpreted and adopted. Capital base: Includes the nominal value of B shares (£0.5 billion) on the assumption that RBS will be privatised in the future and that they will count as permanent equity in some form by the end of 2017. The PVA, arising from the application of the prudent valuation requirements to all assets measured at fair value, has been included in full in line with the guidance from the PRA and uses methodology discussed with the PRA, pending the issue of the final Regulatory Technical Standards (RTS) by the European Banking Authority. The full amount of the applicable PVA has been included in provisions in the determination of the deduction for expected losses. Where the deductions from AT1 capital exceed AT1 capital, the excess is deducted from CET1 capital. The excess of AT1 deductions over AT1 capital in year one of transition is due to the application of the current rules to the transitional amounts. Insignificant investments in equities of other financial entities (net): long cash equity positions are considered to have matched maturity with synthetic short positions if the long position is held for hedging purposes and sufficient liquidity exists in the relevant market. All the trades are managed and monitored together within the equities business. Based on our current interpretations of the final draft of the RTS on credit risk adjustments, issued in July 2013, the Group's standardised latent provision has been reclassified to specific provision and is therefore no longer included in Tier 2 capital. Risk-weighted assets: Current securitisation positions are shown as risk-weighted at 1,250%. RWA uplifts include the impact of credit valuation adjustments and asset valuation correlation on banks and central counterparties. RWAs reflect implementation of the full internal model method suite, and include methodology changes that took effect immediately on CRR implementation. Non-financial counterparties and sovereigns that meet the eligibility criteria under CRR are exempt from the credit valuation adjustments (CVA) volatility charges. The CRR final text includes a reduction in the risk-weight relating to small and medium-sized enterprises (SMEs). Risk and balance sheet management Estimated leverage ratio The Basel III agreement introduced a leverage ratio as a non-risk based backstop limit intended to supplement the risk-based capital requirements. It aims to constrain the build up of excess leverage in the banking sector, introducing additional safeguards against model risk and measurement errors. The PRA's Supervisory Statement SS3/13 also states that the Group and the other major UK banks and building societies are expected to maintain a 3% end point Tier 1 leverage ratio, after taking into account the adjustments required by the PRA. The transitional period for the introduction of this ratio started with a supervisory monitoring period in 2011, with a parallel run period from January 2013 to December 2017. A minimum ratio of 3% is applied initially. The requirement is expected to be included in Pillar 1 from January 2018. The Basel III leverage percentages are lower than those currently reported, primarily due to changes in methodology relating to the inclusion of potential future exposure on derivatives and undrawn commitments. In addition, inclusion or exclusion of grandfathered capital instruments can result in material differences. The leverage ratios below are based on: ● Tier 1 capital as set out in the final CRR text; and ● Exposure measure calculated using the final CRR text as well as the December 2010 Basel III text; further specificity being sourced from the instructions in the July 2012 Quantitative Impact Study and the related Frequently Asked Questions. Leverage ratio based on the Basel Committee on Banking Supervision (BCBS) proposal issued in January 2014, is also included below. 31 December 2013 31 December 2012 Estimated leverage ratio Tier 1 Leverage Tier 1 Leverage Exposure capital Leverage Exposure capital Leverage £bn £bn % £bn £bn % CRR basis: Transitional measure 24x 22x Full end point measure 29x 32x Basel III basis: Transitional measure 25x 23x Full end point measure 30x 32x BCBS basis: Transitional measure 24x 23x Full end point measure 29x 33x Key points · The Group's estimated leverage ratios, under both the CRR and Basel III texts, as well as the recently issued Basel proposal are above 3%. · Estimated leverage ratios on all full end point measure bases improved during the year reflecting downsizing in Markets and Non-Core as well as risk reduction and portfolio focus ahead of CRR implementation. · The PRA policy statement PS7/13 requires an acceleration of the CRR transitional approach for computing the capital base. Thus the majority of CET1 capital deductions will apply with immediate effect. This causes a year-on-year reduction of around £10 billion in Tier 1 capital, causing the reduction in transitional measure leverage ratios. Risk and balance sheet management Estimated leverage ratio (continued) 31 December 2013 31 December 2012 Exposure measure CRR Basel III BCBS CRR Basel III BCBS basis basis basis basis basis basis £bn £bn £bn £bn £bn £bn Cash and balances at central banks Debt securities Equity shares Derivatives Loans and advances to banks and customers Reverse repos Goodwill and intangible assets Other assets Assets of disposal groups Total assets Netting of derivatives (1) SFTs (1) Regulatory deductions and other adjustments (2) Potential future exposure on derivatives (3) Undrawn commitments (4) End point leverage exposure measure Transitional adjustments to assets deducted from regulatory Tier 1 capital Transitional leverage exposure measure Notes: Under the Basel III view, the balance sheet value is reduced for allowable netting under the Basel 2.5 framework (excluding cross-product netting) which mainly relates to cash positions under a master netting agreement. In the CRR calculation, the balance sheet value is replaced with the related regulatory exposure value which has netting of both cash positions and related collateral of securities financing transactions (SFTs). The BCBS view permits the effects of master netting agreements for calculation of counterparty exposure but with very tight restrictions upon the recognition of those agreements for offset of cash received. Regulatory deductions: to ensure consistency between the numerator and the denominator, items that are deducted from capital are also deducted from total assets. For the BCBS basis, the shortfall in the stock of eligible provisions relative to expected losses is adjusted. Potential future exposure (PFE) on derivatives: the regulatory add-on which is calculated by assigning percentages based on the type of instrument and the residual maturity of the contract to the nominal amounts or underlying values of derivative contracts. Under the latest BCBS proposal, variation margin is permitted to be offset against the replacement cost for derivative exposures (but not the PFE) where specific conditions are met. Refer to page 148 for further analysis. Undrawn commitments represent regulatory add-ons relating to off-balance sheet undrawn commitments based on a 10% credit conversion factor for unconditionally cancellable commitments and 100% for other commitments. The CRR basis uses the credit conversion factor (CCF) as per risk measure for medium to low risk trade finance and officially supported export credits. For the BCBS measure, commitments other than securitisation liquidity facilities with an original maturity up to one year and commitments with an original maturity over one year will receive a CCF of 20% and 50%, respectively. Refer to page 148 for further analysis. Risk and balance sheet management Estimated leverage ratio (continued) Derivative notionals The table below analyses derivative notional values by product and maturity. <1 year 1-5 years >5 years Credit derivative 5% add on factor (1) Credit derivative 10% add on factor (1) Total 31 December 2013 £bn £bn £bn £bn £bn £bn Interest rate Exchange rate Equity 43 35 1 79 Commodities - 1 1 - - 2 Credit 64 Total 64 31 December 2012 Interest rate Exchange rate Equity 51 52 4 Commodities 2 - 2 - - 4 Credit 83 Total 83 Note: Credit derivatives in the trading book receive a PFE of 10%. Any credit derivatives in respect of a company in which a direct holding would give the Group 10% or more of the voting rights, receive a PFE of 5%. Off-balance sheet items UK UK International US Retail & Retail Corporate Banking (1) Commercial Markets Other Total 31 December 2013 £bn £bn £bn £bn £bn £bn £bn Unconditionally cancellable items (2) - Other contingents and commitments 31 December 2012 Unconditionally cancellable items (2) - Other contingents and commitments Notes: International Banking facilities are primarily undrawn facilities to large multinational corporations, many of which are domiciled in the UK. Based on a 10% credit conversion factor. Risk and balance sheet management Risk-weighted assets The table below analyses the movement in credit risk RWAs by key drivers during the year. Credit risk Non-counterparty Counterparty Total £bn £bn £bn At 1 January 2013 Foreign exchange movements Business movements Risk parameter changes (1) Methodology changes (2) Model updates (3) Disposals - Other changes - At 31 December 2013 Notes: Relates to changes in credit quality metrics of customers and counterparties such as probability of default and loss given default. Relates to internal treatment of exposures or calibration of models and regulatory prescribed changes. Refers to implementation of a new model or modification of an existing model following approval by the PRA and includes: ○ exposure at default treatment (£4.8 billion) in Q2 2013; ○ continuation of commercial real estate slotting (£4.4 billion) throughout 2013; and ○ loss given default changes to the shipping portfolio (£3.7 billion) in H2 2013. The table below analyses movements in market and operational risk RWAs during the year. Market risk Operational Markets Other Total risk Total £bn £bn £bn £bn £bn At 1 January 2013 Business and market movements Model updates (1) - - At 31 December 2013 Note: Market risk model updates in 2013 primarily related to valuation adjustments. The table below analyses RWA movements by division during the year. UK UK Ulster US Non- RFS Retail Corporate Wealth IB (1) Bank R&C (1) Markets Other Core Core MI Total Total RWAs £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn At 1 January 2013 Business and market movements Disposals - Model updates - At 31 December 2013 Note: IB: International Banking; R&C: Retail & Commercial. Risk and balance sheet management Risk-weighted assets (continued) Key points · RWAs were down £74.1 billion or 16% overall, of which £57.8 billion related to credit risk, £12.3 billion related to market risk and £4.0 billion to operational risk. · Credit risk RWAs were down £57.8 billion or 16% to £313.4 billion despite absorbing £13.8 billion of higher RWAs due to model updates. ○ Non-counterparty RWAs were down £32.1 billion or 10% to £291.1 billion: In Non-Core (£24.1 billion) due to run-off and disposals in commercial real estate, shipping and leverage finance portfolios; and in Retail & Commercial (£10.0 billion) as loans migrated into default, risk parameter changes and balance sheet reduction. ○ Counterparty RWAs were down £25.7 billion or 54% to £22.3 billion in Markets (£17.2 billion) and Non-Core (£7.8 billion). Methodology changes, significantly all in Markets, reflected extension of product coverage improvements in models and reduction in weighting applied for exposure at default. This was partially offset by the impact of higher loss given defaults for hedge funds. · Market risk RWAs were down £12.3 billion or 29% to £30.3 billion significantly all in Markets reflecting balance sheet and risk reduction £9.0 billion and model changes of £1.5 billion. · Operational risk RWAs were down £4.0 billion or 9% to £41.8 billion primarily due to reductions in Markets. FLB3 and Basel 2.5 The following tables set out RWAs under current and future rules. Estimated FLB3 Basel 2.5 31 December 2013 £bn £bn UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Retail & Commercial Markets Centre Core Non-Core Group before RFS Holdings minority interest RFS Holdings minority interest Group Key points · Estimated FLB3 RWAs were £43.5 billion or 11% higher than under current rules principally reflecting: ○ Treatment of securitisations as risk-weighted at 1,250% instead of as capital deductions, £18.7 billion. ○ CVA, £16.7 billion and financial institution asset valuation correlation, £5.6 billion. ○ Other model and methodology changes, £7.2 billion. ○ Reduced risk-weighting for SMEs, £4.6 billion, mainly in UK Corporate. Risk and balance sheet management Liquidity and funding risk Liquidity and funding risk is the risk that the Group is unable to meet its financial obligations, including financing wholesale maturities or customer deposit withdrawals, as and when they fall due. The risk arises through the maturity transformation role that banks play. It is dependent on company specific factors such as maturity profile, composition of sources and uses of funding, the quality and size of the liquidity portfolio as well as broader market factors, such as wholesale market conditions alongside depositor and investor behaviour. Overview ● During 2013 the Group's deposit surplus continued to build and liquidity reserves were maintained at strong levels, further strengthening the balance sheet. This allowed RBS to easily absorb the minimal outflows following the announcement of the S&P credit rating downgrade (A-/A-2 from A/A-1, with a negative outlook) in November 2013. ● Following the continued success of the Group's Non-Core run-down and the reduction in the size of the Markets business, the Group's loan:deposit ratio improved by 600 basis points in the year to 94%. In response, the Group has been actively managing down excess cash, through liability management exercises and deposit re-pricing. ● The Group's credit profile improved significantly during the year, evidenced by the narrowing of the credit spreads. The spread of the most recent subordinated debt issue in December 2013 was 125 basis points lower than a comparable issuance in 2012. ● Continued reduction in the utilisation of wholesale funding and improvements in the characteristics and behavioural properties of the deposit base. Short-term wholesale funding excluding derivative collateral (STWF) reduced by 22% in the year to £32.4 billion, covered more than four times by the liquidity portfolio and the ratio of customer deposits to total funding improved to 75% from 70%. ● Continued enablement of new unencumbered assets as pre-positioned collateral for various central bank liquidity facilities. Liquidity risk The table below sets out the key liquidity and related metrics monitored by the Group. 31 December 30 September 31 December % % % Stressed outflow coverage (1) Liquidity coverage ratio (LCR) (2) >100 >100 Net stable funding ratio (NSFR) (2) Notes: The Group's liquidity risk appetite is based on the internal Individual Liquidity Adequacy Assessment which is measured by reference to the liquidity portfolio as a percentage of stressed outflows under the worst of three severe stress scenarios of a market-wide stress, an idiosyncratic stress and a combination of both. Liquidity risk adequacy is determined by surplus of liquid assets over three months stressed outflows under the worst case stresses. This assessment is performed in accordance with PRA guidance. In January 2013, the Basel Committee on Banking Supervision issued its revised draft guidance for calculating LCR which is currently expected to come into effect from January 2015 on a phased basis. Pending the finalisation of the definition, the Group monitors the LCR and NSFR based on its interpretations of the expected final rules. Risk and balance sheet management Liquidity and funding risk: Liquidity risk (continued) Liquidity portfolio The table below analyses the Group's liquidity portfolio by product, liquidity value and carrying value. Liquidity value is lower than carrying value as it is stated after the discounts applied by the Bank of England and other central banks to instruments, within the secondary liquidity portfolio, eligible for discounting. Liquidity value Period end Average UK DLG(1) CFG Other Total Quarter Year 31 December 2013 £m £m £m £m £m £m Cash and balances at central banks Central and local government bonds AAA rated governments - - AA- to AA+ rated governments and US agencies 96 Below AA rated governments - Local government - 7 96 Treasury bills - 6 Primary liquidity Secondary liquidity (2) Total liquidity value Total carrying value 31 December 2012 Cash and balances at central banks Central and local government bonds AAA rated governments and US agencies AA- to AA+ rated governments - Below AA rated governments - - Local government - - Treasury bills - - Primary liquidity Secondary liquidity (2) Total liquidity value Total carrying value The table below shows the currency split of the liquidity portfolio. Total liquidity portfolio GBP USD EUR Other Total £m £m £m £m £m 31 December 2013 31 December 2012 Notes: The PRA regulated UK Defined Liquidity Group (UK DLG) comprises the Group's five UK banks: The Royal Bank of Scotland plc, National Westminster Bank Plc, Ulster Bank Limited, Coutts & Company and Adam & Company. In addition, certain of the Group's significant operating subsidiaries - RBS N.V., RBS Citizens Financial Group Inc. and Ulster Bank Ireland Limited - hold locally managed portfolios of liquid assets that comply with local regulations that may differ from PRA rules. Includes assets eligible for discounting at the Bank of England and other central banks. Risk and balance sheet management Liquidity and funding risk: Key liquidity ratios: Net stable funding ratio (NSFR) The table below shows the composition of the Group's NSFR, basedon the current interpretation of the expected final rules. The Group's NSFR may change over time in line with regulatory developments and related interpretations. 31 December 2013 31 December 2012 Balance sheet ASF/RSF (1) Balance sheet ASF/RSF (1) Weighting £bn £bn £bn £bn % Equity 59 59 70 70 Wholesale funding > 1 year 76 76 Wholesale funding < 1 year 51 - 70 - - Derivatives - - - Repurchase agreements 85 - - - Deposits - retail and SME - more stable 90 - retail and SME - less stable 66 53 66 53 80 - other 78 82 50 Other (2) 53 - 64 - - Total liabilities and equity Cash 83 - 79 - - Inter-bank lending 28 - 29 - - Debt securities > 1 year - governments AAA to AA- 47 2 64 3 5 - other eligible bonds 31 6 48 10 20 - other bonds 16 16 19 19 Debt securities < 1 year 20 - 26 - - Derivatives - - - Reverse repurchase agreements 76 - - - Customer loans and advances > 1 year - residential mortgages 88 94 65 - other Customer loans and advances < 1 year - retail loans 18 15 18 15 85 - other 63 66 50 Other (3) 46 46 70 70 Total assets Undrawn commitments 11 11 5 Total assets and undrawn commitments Net stable funding ratio 122% 117% Notes: Available stable funding and required stable funding. Deferred tax and other liabilities. Prepayments, accrued income, deferred tax, settlement balances and other assets. Key point ● The NSFR has improved by 500 basis points to 122% in the year. The required stable funding fell by £63 billion mainly due to the £31 billion decrease in customer lending reflecting balance sheet reduction business disposals and a £24 billion reduction in other assets, principally equity shares reduction in Markets and lower disposal groups. This was mostly offset by a £55 billion reduction in available stable funding primarily due to a £33 billion planned reduction in term wholesale funding and £11 billion in customer deposit outflow. Risk and balance sheet management Liquidity and funding risk (continued) Funding risk The Group's balance sheet composition is a function of the broad array of product offerings and diverse markets served by its core divisions. The structural composition of the balance sheet is augmented as needed through active management of both asset and liability portfolios. The objective of these activities is to optimise the liquidity profile in the normal business environment, while ensuring adequate coverage of all cash requirements under extreme stress conditions. As set out below the Group's asset and liability types broadly match. Customer deposits provide more funding than customer loans utilise; repurchase agreements are largely covered by reverse repurchase agreements; interbank lending and funding largely match each other and this gap has narrowed over the past 5 years; and derivative assets are largely matched against derivative liabilities. Funding sources and uses The table below shows the Group's sources and uses of funding. 31 December 2013 Liabilities Assets £bn £bn Customer deposits (1) Loans and advances to customer (1) Bank deposits (short term only) (1) 14 18 Loan and advances to banks (1) Trading liabilities (2) 67 93 Trading assets (2) Other liabilities and equity (3) 90 Other assets (3) Repurchase agreements 85 76 Reverse repurchase agreements Term wholesale funding (1) 69 90 Primary liquidity portfolio Funded balance sheet Funded balance sheet Derivatives Derivatives Notes: Excludes held for trading. Financial instruments classified as held-for-trading (HFT), excluding security financing transactions and derivatives. Includes non-HFT financial instruments and non financial assets/liabilities. Risk and balance sheet management Liquidity and funding risk: Funding risk (continued) The table below summarises funding metrics. Short-term wholesale Total wholesale Net inter-bank funding (1) funding funding (2) Excluding Including Excluding Including Deposits Loans (3) Net derivative derivative derivative derivative inter-bank collateral collateral collateral collateral funding £bn £bn £bn £bn £bn £bn £bn 31 December 2013 30 September 2013 30 June 2013 31 March 2013 31 December 2012 Notes: Short-term wholesale balances denote those with a residual maturity of less than one year and include longer-term issuances. Excludes derivative cash collateral. Primarily short-term balances. Funding sources The table below shows the Group's principal funding sources excluding repurchase agreements. 31 December 2013 30 September 2013 31 December 2012 Short-term Long-term Short-term Long-term Short-term Long-term less than more than less than more than less than more than 1 year 1 year Total 1 year 1 year Total 1 year 1 year Total £m £m £m £m £m £m £m £m £m Deposits by banks derivative cash collateral - - - other deposits Debt securities in issue commercial paper - - - certificates of deposit 65 84 medium-term notes covered bonds securitisations 10 Subordinated liabilities Notes issued Wholesale funding Customer deposits derivative cash collateral - - - other deposits Total customer deposits Total funding Key points ● Wholesale funding reduced by nearly 29% in the year to £127 billion principally reflecting strategic downsizing in Markets. ● STWF has decreased by £9.2 billion to £32.4 billion reflecting the reduced funding requirement and ongoing liability management. Risk and balance sheet management Liquidity and funding risk: Funding risk (continued) Total funding by currency GBP USD EUR Other Total 31 December 2013 £m £m £m £m £m Deposits by banks Debt securities in issue - commercial paper 4 - - certificates of deposit 54 - medium-term notes - covered bonds - - - securitisations - Subordinated liabilities Wholesale funding % of wholesale funding 15% 28% 48% 9% 100% Customer deposits Total funding % of total funding 54% 22% 20% 4% 100% 31 December 2012 Wholesale funding % of wholesale funding 13% 23% 52% 12% 100% Total Funding % of total funding 49% 22% 24% 5% 100% Key point ● The proportion of funding held in euros decreased in the year from 24% to 20% reflecting the reduction in euro denominated assets in Non-Core and Markets. Deposits and repos The table below shows the composition of the Group's deposits and repos. 31 December 2013 30 September 2013 31 December 2012 Deposits Repos Deposits Repos Deposits Repos £m £m £m £m £m £m Financial institutions - central and other banks - other financial institutions Personal and corporate deposits £161 billion (or 39%) of the customer deposits included above are insured through the UK Financial Services Compensation Scheme, US Federal Deposit Insurance Corporation scheme and other similar schemes. Of the personal and corporate deposits above, 53% relate to personal customers. Risk and balance sheet management Liquidity and funding risk: Funding risk (continued) Divisional loan:deposit ratios and funding surplus The table below shows divisional loans, deposits, loan:deposit ratios (LDR) and customer funding surplus/(gap). Loans (1) Deposits (2) LDR Funding surplus/(gap) 31 December 2013 £m £m % £m UK Retail 97 UK Corporate 80 Wealth 45 International Banking 91 Ulster Bank US Retail & Commercial 91 Retail & Commercial 86 Markets Other nm Core 89 Non-Core nm Group 94 31 December 2012 UK Retail UK Corporate 82 Wealth 44 International Banking 86 Ulster Bank US Retail & Commercial 86 Conduits (3) - - Retail & Commercial 88 Markets Other 64 Core 90 Non-Core nm Direct Line Group - - Group nm not meaningful Notes: Excludes reverse repurchase agreements and net of impairment provisions. Excludes repurchase agreements. All conduits relate to International Banking and have been extracted and shown separately as they were funded by commercial paper issuance until the end of Q3 2012. Key point ● The loan:deposit ratio improved by 600 basis points to 94% with the funding surplus increasing to £25.1 billion from £2.0 billion at 31 December 2012. The improvement in Retail & Commercial funding surplus was £6.6 billion and Non-Core run-off resulted in £21.2 billion contraction of its funding gap. Risk and balance sheet management Liquidity and funding risk(continued) Maturity analysis The contractual maturity of balance sheet assets and liabilities reflects the maturity transformation role banks perform, lending long-term but obtaining funding predominantly through short-term liabilities such as customer deposits. In practice, the behavioural profiles of many liabilities exhibit greater stability and longer maturity than the contractual maturity. This is particularly true of many types of retail and corporate deposits which despite being repayable on demand or at short notice, have demonstrated stable characteristics even in periods of acute stress such as those experienced in 2008. The table below shows the behavioural and contractual maturity analysis of Retail & Commercial customer deposits. Less than 1-5 years More than Total 1 year 5 years 31 December 2013 £bn £bn £bn £bn Contractual maturity 12 - Behavioural maturity 49 31 December 2012 Contractual maturity 20 1 Behavioural maturity 37 Encumbrance The Group's encumbrance ratios are set out below. Encumbrance ratios 31 December 31 December % % Total 17 18 Excluding balances relating to derivatives transactions 19 22 Excluding balances relating to derivative and securities financing transactions 11 13 Key points ● The Group's total encumbrance ratio dropped to 17%. ● 31% of the Group's residential mortgage portfolio was encumbered as at 31 December 2013. ● Unencumbered financial assets covered unsecured liabilities excluding derivatives. ● In addition to the £451.4 billion on balance sheet assets available to support future funding and collateral requirements there is £12.7 billion net available of off-balance sheet collateral from reverse repurchase and derivative collateral transactions. Risk and balance sheet management Liquidity and funding risk: Balance sheet encumbrance Encumbered assets relating to: Unencumbered 31 December 2013 Debt securities in issue Other secured liabilities Total Encumbered Readily realisable (2) Total Covered Secured encumbered assets as a Liquidity Other Cannot be Securitisations bonds Derivatives Repos deposits assets (1) % of related portfolio Other realisable(3) encumbered (4) £bn £bn £bn £bn £bn £bn assets £bn £bn £bn £bn £bn Cash and balances at central banks - Loans and advances to banks - - 60 - - Loans and advances to customers - UK residential mortgages - - - 28 - - - Irish residential mortgages - - - 70 - - US residential mortgages - 18 - - - UK credit cards - 52 - UK personal loans - 38 - other - - 14 Reverse repurchase agreements and stock borrowing - Debt securities - 57 - - Equity shares - - - 66 - - - Settlement balances - Derivatives - Intangible assets - Property, plant and equipment - 5 - - - Deferred tax - Prepayments and other assets - Assets of disposal groups - Own asset securitisations Total liquidity portfolio Liabilities secured Intra-Group - secondary liquidity - Intra-Group - other - Third-party (5) For the notes to this table refer to the following page. Risk and balance sheet management Liquidity and funding risk: Balance sheet encumbrance (continued) Notes: Encumbered assets are those that have been pledged to provide security for the liability shown above and are therefore not available to secure funding or to meet other collateral needs. Unencumbered readily realisable assets are those assets on the balance sheet that can be readily used to meet funding or collateral requirements and comprise: (a) Liquidity portfolio: cash balances at central banks, high quality debt securities and loans that have been pre-positioned with central banks. In addition, the liquidity portfolio includes securitisations of own assets which has reduced over the years and has been replaced by loans. (b) Other readily realisable assets: other liquidity reserves, including assets that have been enabled for use with central banks; and unencumbered debt securities. Unencumbered other realisable assets are those assets on the balance sheet that have no restrictions for funding and collateral purposes but are not readily realisable in their current form. These assets include loans that could be prepositioned with central banks but have not been subject to internal and external documentation review and diligence work. Assets that cannot be encumbered comprise: (a) derivatives, reverse repurchase agreements and trading related settlement balances. (b) non-financial assets such as intangibles, prepayments and deferred tax. (c) assets in disposal groups. (d) loans that cannot be pre-positioned with central banks based on criteria set by the central banks, primary US, including date of origination and level of documentation. (e) non-recourse invoice financing balances and certain shipping loans whose terms and structure prohibit their use as collateral. In accordance with market practice the Group employs its own assets and securities received under reverse repo transactions as collateral for repos. Risk and balance sheet management Liquidity and funding risk: Balance sheet encumbrance (continued) Encumbered assets relating to: 31 December 2012 Debt securities in issue Other secured liabilities Total Encumbered Unencumbered Total Covered Derivatives Secured encumbered assets as a % Liquidity Other Securitisations bonds Repos deposits assets of related portfolio £bn £bn £bn £bn £bn £bn assets £bn £bn £bn Cash and balances at central banks - Loans and advances to banks - - 59 - Loans and advances to customers - UK residential mortgages - - - 30 - Irish residential mortgages - - - 81 - - US residential mortgages - UK credit cards - 44 - - UK personal loans - 41 - - other - - 16 Reverse repurchase agreements and stock borrowing - Debt securities - 70 Equity shares - - - 49 - Settlement balances - Derivatives - Intangible assets - Property, plant and equipment - Deferred tax - Prepayments, accrued income and other assets - Own asset securitisations Total liquidity portfolio Liabilities secured Intra-Group - used for secondary liquidity - Intra-Group - other - Third-party (1) Note: In accordance with market practice the Group employs its own assets and securities received under reverse repo transactions as collateral for repos. Risk and balance sheet management Credit risk Credit risk is the risk of financial loss due to the failure of a customer or counterparty to meet its obligation to settle outstanding amounts. The quantum and nature of credit risk assumed across the Group's different businesses vary considerably, while the overall credit risk outcome usually exhibits a high degree of correlation with the macroeconomic environment. Financial assets Exposure summary The table below analyses the Group's financial asset exposures, both gross and net of offset arrangements as well as credit mitigation and enhancement. Balance Collateral Exposure post Gross IFRS Carrying sheet Real estate Credit credit mitigation exposure offset (1) value(2) offset (3) Cash (4) Securities (5) Residential (6) Commercial (6) enhancement (7) and enhancement 31 December 2013 £bn £bn £bn £bn £bn £bn £bn £bn £bn £bn Cash and balances at central banks - Reverse repos - Lending Debt securities - Equity shares - Derivatives - - Settlement balances - Total Short positions - Net of short positions Notes: Relates to offset arrangements that comply with IFRS criteria and transactions cleared through and novated to central clearing houses, primarily London Clearing House and US Government Securities Clearing Corporation. Carrying value on the balance sheet represents the exposure to credit risk by class of financial instrument. Balance sheet offset reflects the amounts by which the Group's credit risk is reduced through master netting and cash management pooling arrangements. Derivative master netting agreements include cash pledged with counterparties in respect of net derivative liability positions and are included in lending in the table above. Includes cash collateral pledged by counterparties based on daily mark-to-market movements of net derivative positions with the counterparty. Securities collateral represent the fair value of securities received from counterparties, mainly relating to reverse repo transactions as part of netting arrangements. Property valuations are limited to the loan value and reflect the application of haircuts and capping in line with regulatory rules to indexed valuations. Commercial collateral includes shipping vessels and plant and equipment collateral. Credit enhancement comprises credit derivatives (bought protection) and guarantees and reflect notional amounts less fair value and notional amounts respectively. Risk and balance sheet management Financial assets: Exposure summary (continued) Gross IFRS Carrying Balance sheet Exposure exposure offset (1) value offset (2) post offset 31 December 2012 £bn £bn £bn £bn £bn Cash and balances at central banks - - Reverse repos Lending Debt securities - - Equity shares - - Derivatives Settlement balances Other financial assets - - Total Short positions - - Net of short positions Notes: Relates to offset arrangements that comply with IFRS criteria and transactions cleared through and novated to central clearing houses, primarily London Clearing House and US Government Securities Clearing Corporation. This reflects the amounts by which the Group's credit risk is reduced through master netting and cash management pooling arrangements. Derivative master netting agreements include cash pledged with counterparties in respect of net derivative liability positions and are included in lending in the table above. Loans and related credit metrics The tables below analyse gross loans and advances (excluding reverse repos) and the related credit metrics by division. Credit metrics Gross loans to REIL Provisions REIL as a % of gross Provisions Impairment charge loans to as a % Of which Amounts Banks Customers customers of REIL Total RCR (1) written-off 31 December 2013 £m £m £m £m % % £m £m £m UK Retail 59 - UK Corporate 46 Wealth 43 29 - 15 International Banking 69 52 Ulster Bank 64 US Retail & Commercial 26 - Retail & Commercial 55 Markets 85 21 18 46 Other 1 66 - nm 65 - - Core 56 Non-Core 73 Group 64 Note: Pertaining to the creation of RCR and the related change of strategy. Risk and balance sheet management Loans and related credit metrics (continued) Credit metrics Gross loans to REIL Provisions REIL as a % of gross Provisions loans to as a % Impairment Amounts Banks Customers customers of REIL charge written-off 31 December 2012 £m £m £m £m % % £m £m UK Retail 58 UK Corporate 45 Wealth 44 46 15 International Banking 93 Ulster Bank 52 72 US Retail & Commercial 25 83 Retail & Commercial 50 Markets 77 25 Other - 1 - - 1 - Core 51 Non-Core 52 Direct Line Group - Group 52 Key points · The Group loan impairment charge for the year increased by 58% (£3.1 billion) to £8.4 billion from £5.3 billion in 2012. The Core charge increased 26% (£0.8 billion) to £3.8 billion and the Non-Core charge increased by 100% (£2.3 billion) to £4.6 billion. £4.5 billion of the impairment increase was in relation to the creation of RCR and the related strategy: £1.4 billion in Core and £3.1 billion in Non-Core. The underlying provision charge decreased £1.4 billion mainly in UK Retail (£0.2 billion), Ulster Bank residential mortgages (£0.4 billion) and Non-Core (£0.8 billion), largely due to run down and lower single name charges in Non-Core. · REIL decreased by £1.7 billion to £39.4 billion during the year mainly in Non-Core (£2.4 billion) and UK Retail (£1.0 billion) offset by increases in UK Corporate (£0.8 billion) and Ulster Bank (£0.9 billion). REIL reductions in Non-Core primarily related to repayments and write-offs in UK Corporate and International Banking donated portfolios. · The RCR provision charge mainly related to loans already within REIL resulting in a 12% increase in the provision coverage ratio to 64% from 52% at December 2012 while the REIL as a percentage of total loans increased to 9.4% from 9.1% at 31 December 2012. · UK Retail REIL continued to decrease due to the write-off of aged debt and the transfer of up-to-date mortgages to potential problem loans. Provision coverage remained broadly stable at 59%. · REIL in UK Corporate increased by 14% mainly driven by individual cases in the commercial real estate and shipping portfolios as credit conditions remained difficult in these sectors. The impact of the RCR related strategy resulted in a £0.4 billion provision increase in Q4 2013. · Ulster Bank REIL at £8.5 billion increased by 12% compared with 31 December 2012. The increase in REIL was largely in relation to commercial real estate investment loans. RCR and related provisioning in 2013 contributed £0.9 billion to the Core Ulster provision and has resulted in the provision coverage increasing from 52% to 64% in the year and in the fourth quarter. Risk and balance sheet management Loans and related credit metrics: Sector and geographical regional analyses - Group The tables below analyse gross loans and advances to banks and customers (excluding reverse repos) and related credit metrics by sector and geography (by location of lending office) for Group, Core and Non-Core. Credit metrics 31 December 2013 REIL as a Provisions Provisions Gross % of gross as a % as a % of Impairment Amounts loans REIL Provisions loans of REIL gross loans charge written-off £m £m £m % % % £m £m Government (1) 2 2 - - 2 - Finance 49 4 72 Personal - mortgages 30 - unsecured 79 Property 65 Construction 58 Manufacturing 75 Finance leases (2) 72 16 Retail, wholesale and repairs 66 Transport and storage 43 Health, education and leisure 57 Hotels and restaurants 57 Utilities 80 61 54 23 Other 65 Latent - 44 - 64 of which: UK - residential mortgages 17 39 - personal lending 84 - property 53 - construction 55 - other 68 Europe - residential mortgages 41 26 - personal lending 91 19 26 - property 77 - construction 65 72 - - other 86 US - residential mortgages 18 - personal lending 45 22 - property 85 19 22 25 - construction 34 24 71 25 1 - other 65 RoW - residential mortgages 19 4 21 2 - personal lending 17 17 18 3 - property 29 29 8 - construction 8 8 - - - other 62 31 69 64 Banks 70 63 90 40 For the notes to this table refer to page 170. Risk and balance sheet management Loans and related credit metrics: Sector and geographical regional analyses - Group (continued) Credit metrics 31 December 2012 REIL as a Provisions Provisions Gross % of gross as a % as a % of Impairment Amounts loans REIL Provisions loans of REIL gross loans charge written-off £m £m £m % % % £m £m Government (1) - Finance 54 Personal - mortgages 28 - unsecured 83 Property 46 Construction 43 94 Manufacturing 47 Finance leases (2) 67 44 Retail, wholesale and repairs 56 Transport and storage 40 Health, education and leisure 44 Hotels and restaurants 45 Utilities 21 18 - Other 57 Latent - 52 of which: UK - residential mortgages 19 32 - personal lending 87 - property 37 - construction 41 - other 70 Europe - residential mortgages 37 50 - personal lending 92 38 13 - property 56 - construction 51 12 - other 67 US - residential mortgages 21 - personal lending 48 24 - property 29 17 83 - construction 8 1 13 - 12 - other RoW - residential mortgages 27 8 30 2 2 - personal lending 1 1 5 8 - property 65 66 - construction 22 21 10 48 5 - - other 57 2 52 Banks 85 23 29 For the notes to this table refer to page 170. Risk and balance sheet management Loans and related credit metrics: Sector and geographical regional analyses - Core Credit metrics 31 December 2013 REIL as a Provisions Provisions Gross % ofgross as a % as a % of Impairment Amounts loans REIL Provisions loans of REIL gross loans charge written-off £m £m £m % % % £m £m Government (1) 2 2 - - 2 - Finance 47 25 27 Personal - mortgages 30 - unsecured 81 Property 44 Construction 59 97 Manufacturing 72 75 Finance leases (2) 89 64 23 31 Retail, wholesale and repairs 64 Transport and storage 41 77 Health, education and leisure 56 82 Hotels and restaurants 59 Utilities 63 43 68 65 23 Other 68 Latent - 23 - 56 of which: UK - residential mortgages 17 38 - personal lending 84 - property 36 - construction 56 96 - other 65 Europe - residential mortgages 41 26 - personal lending 96 12 24 - property 56 52 - construction 75 55 73 13 - - other 98 US - residential mortgages 16 - personal lending 34 23 84 - property 38 5 13 8 - construction 34 24 71 27 1 - other 72 RoW - residential mortgages 19 4 21 2 - personal lending 17 17 17 2 - property - construction 8 8 - - - other 64 13 24 56 Banks 69 62 90 40 For the notes to this table refer to page 170. Risk and balance sheet management Loans and related credit metrics: Sector and geographical regional analyses - Core (continued) Credit metrics 31 December 2012 (3) REIL as a Provisions Provisions Gross % of gross as a % as a % of Impairment Amounts loans REIL Provisions loans of REIL gross loans charge written-off £m £m £m % % % £m £m Government (1) - Finance 81 54 Personal - mortgages 27 - unsecured 85 Property 36 Construction 46 60 Manufacturing 45 63 Finance leases (2) 67 35 41 Retail, wholesale and repairs 55 Transport and storage 25 72 21 Health, education and leisure 39 67 Hotels and restaurants 45 56 Utilities 10 5 50 - - Other 58 Latent - 51 of which: UK - residential mortgages 19 32 - personal lending 87 - property 32 - construction 45 47 - other 65 Europe - residential mortgages 37 24 - personal lending 97 29 11 - property 41 6 - construction 60 39 65 4 10 - other 75 US - residential mortgages 15 - personal lending 34 29 65 - property 13 12 3 27 - construction 5 - - - 1 3 - other 90 RoW - residential mortgages 27 8 30 2 2 - personal lending 1 1 - 1 - property 80 61 - - - construction 22 21 10 48 5 - - other 64 48 75 1 51 Banks 85 23 29 For the notes to this table refer to page 170. Risk and balance sheet management Loans and related credit metrics: Sector and geographical regional analyses - Non-Core Credit metrics 31 December 2013 REIL as a Provisions Provisions Gross % of gross as a % as a % of Impairment Amounts loans REIL Provisions loans of REIL gross loans charge written-off £m £m £m % % % £m £m Government (1) - Finance 55 45 Personal - mortgages 69 33 39 - unsecured 91 33 36 44 49 Property 73 Construction 57 63 Manufacturing 84 56 29 Finance leases (2) 81 90 Retail, wholesale and repairs 70 59 14 Transport and storage 46 85 Health, education and leisure 58 84 37 Hotels and restaurants 55 36 Utilities 68 37 54 - Other 62 51 Latent - 21 - 73 of which: UK - residential mortgages - 1 1 - personal lending 24 24 21 88 6 6 - property 61 - construction 53 71 63 - other 77 Europe - residential mortgages 19 18 95 - - - personal lending 69 8 1 13 7 2 - property 83 - construction 62 59 - - other 72 US - residential mortgages 51 27 38 - personal lending 59 11 19 30 40 - property 47 14 30 4 17 - construction 1 - other 10 nm 73 59 RoW - personal lending 5 - 1 1 - property 29 29 8 - construction - other 95 61 18 45 73 Banks 1 1 - - For the notes to this table refer to page 170. Risk and balance sheet management Loans and related credit metrics: Sector and geographical regional analyses - Non-Core (continued) Credit metrics 31 December 2012 (3) REIL as a Provisions Provisions Gross % of gross as a % as a % of Impairment Amounts loans REIL Provisions loans of REIL gross loans charge written-off £m £m £m % % % £m £m Government (1) - Finance 41 91 42 Personal - mortgages 42 - unsecured 55 63 75 Property 49 Construction 40 Manufacturing 51 16 Finance leases (2) 66 9 Retail, wholesale and repairs 58 49 47 Transport and storage 57 81 Health, education and leisure 52 35 33 Hotels and restaurants 46 38 46 Utilities 16 15 - Other 56 Latent - 72 - 52 of which: UK - residential mortgages 19 - personal lending 55 23 19 83 5 16 - property 39 - construction 37 - other 82 Europe - residential mortgages 32 27 84 5 26 - personal lending 83 70 84 9 2 - property 58 - construction 47 2 - other 59 US - residential mortgages 37 - personal lending 80 14 18 44 50 - property 58 16 28 56 - construction 4 3 1 33 9 - other 25 59 RoW - personal lending 6 - 5 7 - property 54 40 74 66 - other 52 1 56 52 Banks 1 1 - - Notes: Includes central and local government. Includes instalment credit. Core/Non-Core excludes balances in relation to Direct Line Group (loans to banks of £2,036 million and loans to customers of £881 million). A description of the Group's early problem debt identification and problem debt management is included in the Group's 2013 Annual Report and Accounts. Risk and balance sheet management Debt securities The table below analyses debt securities by issuer and IFRS measurement classifications. US central and local government includes US federal agencies; financial institutions include US government sponsored agencies and securitisation entities, the latter principally relating to asset-backed securities (ABS). Central and local government Banks Other Corporate Total financial Of which UK US Other institutions ABS 31 December 2013 £m £m £m £m £m £m £m £m Held-for-trading (HFT) Designated as at fair value - - - 17 1 15 Available-for-sale (AFS) Loans and receivables 10 1 - Long positions Of which US agencies - Short positions (HFT) Available-for-sale Gross unrealised gains 70 11 Gross unrealised losses 31 December 2012 Held-for-trading Designated as at fair value - - 86 54 Available-for-sale Loans and receivables 5 - - Long positions Of which US agencies - Short positions (HFT) Available-for-sale Gross unrealised gains Gross unrealised losses - Key points · HFT: UK and US government bonds, and US agency ABS decreased reflecting sales and continued focus on balance sheet reduction and capital management in Markets. The decrease in other government bonds primarily comprised reductions in Japanese, French, Belgian and Canadian bonds, partially offset by increases in Italian, German and Spanish bonds. Short positions in US government bonds decreased, reflecting reduced holdings, short positions in German government bonds increased reflecting focus on reduction in net exposure. · AFS: Government securities, primarily US, German, UK, decreased by £15.4 billion reflecting Group Treasury's disposals. Holdings in bank issuances fell by £2.9 billion due to maturities and amortisations. The decrease in financial institution securities of £6.6 billion primarily related to ABS (£1.6 billion collateralised loan obligations in Non-Core and £3.4 billion residential mortgage-backed securities), due to disposals, maturities and buy backs by issuers. This was partially offset by a build up of securities (£0.9 billion), primarily US agency securities in US Retail & Commercial. The reduction includes £7.2 billion related to Direct Line Group, not included at 31 December 2013 as it is now an associate. · AFS gross unrealised gains and losses: The UK government net decrease of £0.9 billion reflects exposure reductions. The US government decrease of £0.7 billion reflects exposure reduction as well as the impact of expectations of tapering of the liquidity programme by the US Federal Reserve. The reductions in bank, other financial institutions and ABS reflected maturities, disposals and market movements. Risk and balance sheet management Derivatives The table below analyses the Group's derivatives by type of contract. Master netting arrangements and collateral shown below do not result in a net presentation in the Group's balance sheet under IFRS. 31 December 2013 31 December 2012 Notional GBP USD Euro Other Total Assets Liabilities Notional (1) Assets Liabilities £bn £bn £bn £bn £bn £m £m £bn £m £m Interest rate (2) Exchange rate Credit 2 66 19 Equity and commodity 29 27 17 8 81 Counterparty mtm netting Cash collateral Securities collateral Net exposure Of which: Banks Other financial institutions Corporate Government Asset quality of uncollateralised derivative assets £m AQ1 AQ2 AQ3 AQ4 AQ5 AQ6 AQ7 AQ8 AQ9 AQ10 Notes: Includes exchange traded contracts were £2,298 billion, (31 December 2012 - £2,497 billion) principally interest rate. Trades are margined daily hence carrying values were insignificant: assets - £69 million (31 December 2012 - £41 million) and liabilities - £299 million (31 December 2012 - £255 million). Interest rate notional includes £22,563 billion (31 December 2012 - £15,864 billion) in respect of contracts with central clearing counterparties to the extent related assets and liabilities are offset. Key points · Net exposure decreased by 47% (liabilities decreased by 38%) reflecting increased interest rate yields and continued use of trade compression cycles, partially offset by increased trade volumes. · Interest rate contracts' fair value decreased due to significant upward shifts in major yield curves as the US Federal Reserve announced tapering of quantitative easing from early 2014. Continued participation in trade compression cycles contributed to a further reduction in exposures. · Exchange rate contracts' fair value decreased due to strengthening of sterling against the US dollar and decrease in trade volumes. Risk and balance sheet management Derivatives (continued) Key points (continued) · The decrease in credit derivatives notionals and fair values was driven by increased use of trade compression cycles and novation of certain trades in Markets in line with the Group's risk reduction strategy, primarily in the first half of the year. Tightening of credit spreads also contributed to the decrease in fair value. · Sales and reduction in trade volumes contributed to reduction in equity contracts. · Uncollateralised derivative contracts with financial institutions (bank and non-bank) relate to hedges in Group Treasury. · 71% of the uncollateralised derivatives related to corporates rated AQ1-AQ3. · Corporate uncollateralised derivatives, principally all in Markets, relate to large corporates who may have netting arrangements in place but do not have collateral posting capability. A significant proportion of the Group's credit valuation adjustments and funding valuation adjustments relate to these uncollateralised derivatives. Key loan portfolios Commercial real estate The commercial real estate sector comprised exposures to entities involved in the development of, or investment in, commercial and residential properties (including house builders). The analysis of lending utilisations below is gross of impairment provisions and excludes rate risk management and contingent obligations. 31 December 2013 31 December 2012 Investment Development Total Investment Development Total By division (1) £m £m £m £m £m £m Core UK Corporate Ulster Bank US Retail & Commercial - 3 International Banking Markets 1 57 Non-Core UK Corporate Ulster Bank US Retail & Commercial - - International Banking 15 Total Risk and balance sheet management Key loan portfolios: Commercial real estate (continued) Investment Development Commercial Residential Total Commercial Residential Total Total By geography (1) £m £m £m £m £m £m £m 31 December 2013 UK (excluding NI (2)) Ireland (ROI and NI (2)) Western Europe (other) 22 17 39 US - 8 8 RoW (2) - 30 31 December 2012 UK (excluding NI (2)) Ireland (ROI and NI (2)) Western Europe (other) 22 33 55 US - 15 15 RoW (2) - 65 Investment Development Core Non-Core Core Non-Core Total By geography (1) £m £m £m £m £m 31 December 2013 UK (excluding NI (2)) Ireland (ROI and NI (2)) Western Europe (other) 11 28 US 8 - RoW (2) 28 - 31 December 2012 UK (excluding NI (2)) Ireland (ROI and NI (2)) Western Europe (other) 24 31 US 15 - RoW (2) - For the notes to these tables refer to the following page. Risk and balance sheet management Key loan portfolios: Commercial real estate (continued) By sub-sector (1) Ireland UK (ROI and Western (excl NI (2)) NI(2)) Europe US RoW(2) Total £m £m £m £m £m £m 31 December 2013 Residential Office 32 Retail 84 73 Industrial 43 30 13 Mixed/other 31 December 2012 Residential Office 99 Retail Industrial 4 39 Mixed/other Notes: Excludes commercial real estate lending in Wealth as these loans are generally supported by personal guarantees in addition to collateral. This portfolio, which totalled £1.4 billion at 31 December 2013 (31 December 2012 - £1.4 billion) continued to perform in line with expectations and required minimal provision. ROI: Republic of Ireland; NI: Northern Ireland; RoW: Rest of World. Credit quality metrics relating to commercial real estate lending were as follows: Group Non-Core 31 December 31 December 31 December 31 December Lending (gross) £52.6bn £63.0bn £19.3bn £26.4bn Of which REIL £20.1bn £22.1bn £14.3bn £17.1bn Provisions £13.2bn £10.1bn £10.6bn £8.3bn REIL as a % of gross loans to customers 38.2% 35.1% 74.1% 64.8% Provisions as a % of REIL 66% 46% 74% 49% Note: Excludes property related lending to customers in other sectors managed by Real Estate Finance. Risk and balance sheet management Key loan portfolios: Commercial real estate(continued) Key points · In line with Group strategy, the overall gross lending exposure to commercial real estate (CRE) fell by £10.4 billion, or 17%, during 2013 to £52.6 billion.Gross lending exposure is now almost half of the exposure of four years ago. The overall mix of geography, sub-sector and investment and development remained broadly unchanged. · A significant proportion of the decrease was in Non-Core and was due to repayments, asset sales and write-offs. The Non-Core portfolio totalled £19.3 billion (37% of the portfolio) at 31 December 2013 (31 December 2012 - £26.4 billion or 42% of the portfolio). · CRE lending net of impairment provisions decreased by £13.5 billion or 26% in the year to £39.4 billion in part due to the increased impairment provisions recorded in Q4 2013 in Ulster Bank Non-Core, as part of the RCR creation and related strategy. Provision coverage on CRE REIL was 66% compared with 46% at the end of 2012. · The UK portfolio was focused on London and South East England. Approximately 47% of the portfolio was held in these areas at 31 December 2013 (31 December 2012 - 43%). The table below analyses commercial real estate (Core and Non-Core) lending by loan-to-value (LTV) ratio, which represents loan value before provisions relative to the value of the property financed. Ulster Bank Rest of the Group Group Loan-to-value ratio Non- Non- Non- Performing performing Total Performing performing Total Performing performing Total £m £m £m £m £m £m £m £m £m 31 December 2013 < 50% 23 > 50% and < 70% 55 > 70% and < 90% 89 > 90% and < 100% 86 > 100% and < 110% > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Minimal security (1) 6 54 13 67 60 Other (2) Total Total portfolio average LTV (3) 121% 376% 335% 61% 149% 84% 65% 261% 142% Risk and balance sheet management Key loan portfolios: Commercial real estate (continued) Ulster Bank Rest of the Group Group Non- Non- Non- Performing performing Total Performing performing Total Performing performing Total Loan-to-value ratio £m £m £m £m £m £m £m £m £m 31 December 2012 < 50% 18 > 50% and < 70% 58 > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Minimal security (1) 8 3 13 16 11 Other (2) Total Total portfolio average LTV (3) 136% 286% 250% 65% 125% 80% 71% 206% 122% Notes: In 2012, the Group reclassified loans with limited (defined as LTV>1,000%) or non-physical security as minimal security, of which a majority were commercial real estate development loans in Ulster Bank. Total portfolio average LTV is quoted net of loans with minimal security given that the anticipated recovery rate is less than 10%. Provisions are marked against these loans where required to reflect the relevant asset quality and recovery profile. Other non-performing loans of £2.3 billion (31 December 2012 - £2.0 billion) were subject to the Group's standard provisioning policies. Other performing loans of £5.4 billion (31 December 2012 - £6.6 billion) included general corporate loans, typically unsecured, to commercial real estate companies, and major UK house builders in addition to facilities supported by guarantees The credit quality of these exposures was consistent with that of the performing portfolio overall. Weighted average by exposure. Key points · The reductions in the higher LTV buckets for the performing book wereoffset by the growth in these bucketsin the non-performing book. Ulster Bank Group accounted for the majority of this deterioration and has addressed this through an increase in provisions (refer to the section on RCR). Ulster Bank Group's provision as a percentage of REIL stood at 76% at 31 December 2013 (31 December 2012 - 57%). Valuations continued to be affected by difficult, although improving, market conditions,as well as refinements to the Group's estimation approach. · Interest payable on outstanding loans was covered 3.1x and 1.6x within UK Corporate and International Banking, respectively, at 31 December 2013 (31 December 2012 - 3.0x and 1.5x respectively). The US Retail & Commercial portfolio is managed on the basis of debt service coverage, which includes principal amortisation as well as interest payable. The average debt service coverage was 1.5x at 31 December 2013 (31 December 2012 - 1.3x). As a number of different approaches are used across the Group and across geographies to calculate interest coverage ratios, they may not be comparable for different portfolio types and legal entities. Risk and balance sheet management Key loan portfolios(continued) Residential mortgages The table below analyses the mortgage portfolios and includes both Core and Non-Core. Total gross mortgage lending comprises 35% of the Group's gross lending of £418 billion. 31 December 31 December £m £m UK Retail Ulster Bank RBS Citizens Wealth Refer to page 183 for further information on interest only loans. Risk and balance sheet management Key loan portfolios: Residential mortgages (continued) The table below shows LTVs for the Group's residential mortgage portfolio split between performing (AQ1-AQ9) and non-performing (AQ10), with the average LTV calculated on a weighted value basis. Loan balances are shown as at the end of the year whereas property values are calculated using property index movements since the last formal valuation. UK Retail Ulster Bank RBS Citizens (1) Wealth Loan-to-value ratio Non- Non- Non- Non- Performing performing Total Performing performing Total Performing performing Total Performing performing Total £m £m £m £m £m £m £m £m £m £m £m £m 31 December 2013 < 50% 98 16 > 50% and < 70% 89 20 > 70% and < 90% 44 > 90% and < 100% 39 87 7 94 > 100% and < 110% 22 87 15 > 110% and < 130% 17 27 6 33 > 130% and < 150% 37 5 42 5 4 4 8 > 150% - - - 4 24 6 30 Total with LTVs Other (2) 20 - - - 3 5 Total Total portfolio average LTV (3) 62% 75% 62% 103% 130% 108% 67% 69% 67% 51% 77% 51% Average LTV on new originations during the year (3) 67% 73% 68% 52% For the notes to this table refer to the following page. Risk and balance sheet management Key loan portfolios: Residential mortgages (continued) UK Retail Ulster Bank RBS Citizens (1) Wealth Loan-to-value ratio Non- Non- Non- Non- Performing performing Total Performing performing Total Performing performing Total Performing performing Total £m £m £m £m £m £m £m £m £m £m £m £m 31 December 2012 < 50% 51 9 > 50% and < 70% 76 12 > 70% and < 90% 27 > 90% and < 100% 57 93 7 > 100% and < 110% 43 69 13 82 > 110% and < 130% 42 49 7 56 > 130% and < 150% 83 26 14 16 3 19 > 150% - - - 14 29 3 32 Total with LTVs 81 Other (2) 12 - - - 19 - Total 81 Total portfolio average LTV (3) 66% 80% 67% 108% 132% 112% 75% 86% 75% 51% 78% 51% Average LTV on new originations during the year (3) 65% 74% 64% Notes: Includes residential mortgages and home equity loans and lines (refer to page 182 for a breakdown of balances). Where no indexed LTV is held. Average LTV weighted by value is calculated using the LTV on each individual mortgage and applying a weighting based on the value of each mortgage. Risk and balance sheet management Key loan portfolios: Residential mortgages(continued) Key points UK Retail · The UK Retail mortgage portfolio was £99.3 billion at 31 December 2013, an increase of 0.3% from 31 December 2012.The mortgages included £9.1 billion (31 December 2012 - £7.9 billion) of residential buy-to-let lending. · As at 31 December 2013, approximately 43% of the portfolio consisted of fixed rate, 5% a combination of fixed and variable rates and the remainder were variable rate mortgages (including those on managed rates). The interest only proportion of the total portfolio was 26%. · Gross new mortgage lending amounted to £14.4 billion and the average LTV by volume was 62.7% compared to 61.3% at 31 December 2012. The average LTV calculated by weighted LTV of lending was 66.6% (31 December 2012 - 65.2%). · Based on the Halifax Price Index at September 2013, the portfolio-average indexed LTV by volume was 54.1% (31 December 2012 - 58.1%) and 62.0% by weighted value of debt outstanding (31 December 2012 - 66.8%). The ratio of total outstanding balances to total indexed property valuations was 45.1% (31 December 2012 - 48.5%). · All new mortgage business is subject to a comprehensive assessment. This includes: i) an affordability test which includes a stressed interest rate that is higher than the customer pay rate; ii) credit scoring; iii) a maximum loan-to-value of 90% with the exception of the UK Government backed schemes Help-to-Buy (from Q4 2013), New Buy and My New Home products where lending of up to 95% is provided; and iv) a range of policy rules that restrict the availability of credit to borrowers with higher risk characteristics, for example highly indebted and/or adverse payment behaviour on previous borrowings. · The arrears rate (defined as more than three payments in arrears, excluding repossessions and shortfalls post property sale), fell to 1.3% (31 December 2012 - 1.5%). The number of properties repossessed in 2013 was 1,532 compared with 1,426 in 2012. Arrears rates remained sensitive to economic developments and benefited from the low interest rate environment. · The impairment charge for mortgage loans was £30 million for 2013 compared to £92 million in 2012, reflecting a lower level of defaults and reduced loss rates as valuations improved on properties held as security on defaulted debt. Ulster Bank · Ulster Bank's residential mortgage portfolio was £19.0 billion at 31 December 2013, with 88% in the Republic of Ireland and 12% in Northern Ireland. At constant exchange rates, the portfolio decreased 2.5% from 31 December 2012 as a result of amortisation and limited growth due to low market demand. · The assets included £2.2 billion (12%) of residential buy-to-let loans. The interest rate product mix was approximately 68% on tracker rate products, 23% on variable rate products and 9% on fixed rate. Interest only represented 11% of the total portfolio. · The average individual LTV on new originations was 73% in 2013, (31 December 2012 - 74%); the volume of new business remained very low. The maximum LTV available to Ulster Bank customers was 90% with the exception of a specific Northern Ireland scheme which permits LTVs of up to 95% (although Ulster Bank's exposure is capped at 85% LTV). Risk and balance sheet management Key loan portfolios: Residential mortgages(continued) Key points (continued) Ulster Bank (continued) · The portfolio average indexed LTV fell 4% during 2013 and reflected positive house price index trends over the last 12 months. · Refer to the Ulster Bank Group (Core and Non-Core) section on page 189 for commentary on mortgage REIL and impairments. RBS Citizens · RBS Citizens residential real estate portfolio was £19.6 billion at 31 December 2013 (31 December 2012 - £21.5 billion). The Core business comprised 91% of the portfolio. The real estate portfolio consisted of £5.9 billion (£5.6 billion Core vs. £0.3 billion Non-Core) of first lien residential mortgages (1% in second lien position) and £13.5 billion (£12.0 billion Core vs. £1.5 billion Non-Core) of home equity loans and lines (first and second liens). Home equity Core consisted of 49% in first lien position while Non-Core consisted of 95% in second lien position. · RBS Citizens continued to focus on its 'footprint states' of New England, Mid Atlantic and Mid West regions. At 31 December 2013, the portfolio consisted of £16.4 billion (84% of the total portfolio) within footprint. · Of the total real estate portfolio, of £1.8 billion in Non-Core, the serviced-by-others (SBO) element was the largest component (76%). The SBO book decreased from £1.8 billion at 31 December 2012 to £1.4 billion at 31 December 2013 and was closed to new purchases in the third quarter of 2007. The arrears rate of the SBO portfolio decreased from 1.9% at 31 December 2012 to 1.6% at 31 December 2013 reflecting portfolio liquidation as well as more effective account servicing and collections. The charge-off rate also continued to decrease (4.4% annualised at Q4 2013 compared to 7.4% at 31 December 2012). · The weighted average LTV of the portfolio decreased from 75% at 31 December 2012 to 67% at 31 December 2013, driven by increases in the Case-Shiller Home Price Index from Q3 2012 to Q4 2013. The weighted average LTV of the portfolio, excluding SBO, was 64%. Risk and balance sheet management Key loan portfolios(continued) Interest only retail loans The Group's interest only retail loan portfolios include interest only mortgage lending in UK Retail, Ulster Bank, Wealth and RBS Citizens' portfolios of home equity lines of credit (HELOC) and interest only mortgage portfolios. 31 December 2013 31 December 2012 Mortgages Other loans Mortgages Other loans(1) £bn £bn £bn £bn Variable rate Fixed rate Interest only loans Mixed repayment (2) - - Total Notes: The other loans category for 2012 has been restated to exclude non-personal interest only loans within Wealth division. Mortgages with partial interest only and partial capital repayments. The Group reduced its exposure to interest only mortgages. UK Retail ceased offering interest only mortgages to residential owner-occupied customers with effect from 1 December 2012. Interest only repayment remains an option for buy-to-let mortgages. Ulster Bank withdrew interest only as a standard mortgage offering for new lending in the Republic of Ireland in 2010 and in Northern Ireland in 2012.Interest only mortgages are now granted on a very limited basis to high net worth customers or as part of its forbearance programme. RBS Citizens offers its customers interest only mortgages and conventional HELOC that enter an amortising repayment period after the interest only period. Wealth offers interest only mortgages to its high net worth customers. The Group recognises impairment provisions in respect of loans in its interest only portfolios (UK Retail - 2 years; RBS Citizens - 1 year) that are approaching their contractual maturity based on historical analysis and customer behaviour.These impairment provisions are refreshed as new trends and data become available. Risk and balance sheet management Key loan portfolios: Interest only retail loans(continued) The tables below analyse the Group's interest only mortgage and HELOC portfolios (excluding mixed repayment mortgages) by type, by contractual year of maturity and by originating division. 2015-16 2017-21 2022-26 2027-31 2032-41 After Total 31 December 2013 £bn £bn £bn £bn £bn £bn £bn £bn Bullet principal repayment (2) Conversion to amortising (2,3) - - Total 2013 (4) 2014-15 2016-20 2021-25 2026-30 2031-40 After Total 31 December 2012 £bn £bn £bn £bn £bn £bn £bn £bn Bullet principal repayment (2) Conversion to amortising (2,3) - Total Notes: 2014 includes pre-2014 maturity exposure. Includes £2.3 billion (31 December 2012 - £2.2 billion) of repayment mortgages that have been granted interest only concessions (forbearance). Maturity date relates to the expiry of the interest only period. 2013 includes pre-2013 maturity exposure. Bullet Total Proportion of principal Conversion mortgage repayment toamortising lending 31 December 2013 £bn £bn £bn % UK Retail (1) - Ulster Bank RBS Citizens Wealth - Total 31 December 2012 UK Retail - Ulster Bank RBS Citizens Wealth Total Note: UK Retail also has exposure of £7.7 billion to customers who have a combination of repayment types, capital repayments and interest only. Risk and balance sheet management Key loan portfolios: Interest only retail loans(continued) UK Retail UK Retail's interest only mortgages require full principal repayment (bullet) at the time of maturity. Typically such loans have remaining terms of between 15 and 20 years. Customers are reminded of the need to have an adequate repayment vehicle in place throughout the mortgage term. Of the bullet loans that matured in the six months to 30 June 2013, 53% had been fully repaid by 31 December 2013. The unpaid balance totalled £51 million, 96% of which continued to meet agreed payment arrangements (including balances that have been restructured on a capital and interest basis within eight months of the contract date; customers are allowed eight months leeway for their investment plan to mature and cashed in to repay the mortgage). Of the £51 million unpaid balance, 56% of the loans had an indexed LTV of 70% or less with only 14% above 90%. Customers may be offered a short extension to the term of an interest only mortgage or a conversion of an interest only mortgage to one featuring repayment of both capital and interest, subject to affordability and characteristics such as the customers' income and ultimate repayment vehicle. The majority of term extensions in UK Retail are classified as forbearance. Ulster Bank Ulster Bank's interest only mortgages require full principal repayment (bullet) at the time of maturity; or payment of both capital and interest from the end of the interest only period, typically seven years, so that customers meet their contractual repayment obligations. For bullet customers, contact strategies are in place to remind them of the need to repay principal at the end of the mortgage term. Of the bullet mortgages that matured in the six months to 30 June 2013 (£1.2 million), 20% had fully repaid by 31 December 2013 leaving residual balances of £0.9 million, 78% of which were meeting the terms of a revised repayment schedule. Of the amortising loans that matured in the six months to 30 June 2013 (£65 million), 69% were either fully repaid or meeting the terms of a revised repayment schedule. Ulster Bank also offers temporary interest only periods to customers as part of its forbearance programme. An interest only period of up to two years is permitted after which the customer enters an amortising repayment period following further assessment of the customer's circumstances. The affordability assessment conducted at the end of the forbearance period takes into consideration the repayment of the arrears that have accumulated based on original terms during the forbearance period. The customer's delinquency status does not deteriorate further while forbearance repayments are maintained. Term extensions in respect of existing interest only mortgages are offered only under a forbearance arrangement. RBS Citizens RBS Citizens has a book of interest only bullet repayment HELOC loans (£0.4 billion at 31 December 2013) for which repayment of principal is due at maturity, and an interest only portfolio that comprises loans that convert to amortising after an interest only period that is typically 10 years (£8.9 billion at December 2013 of which £8.0 billion are HELOCs). The majority of the bullet loans are due to mature between 2014 and 2015. Of the bullet loans that matured in the six months to 30 June 2013, 50% had fully repaid or are current as of 31 December 2013. The residual balances (modified, delinquent, and charged-off) made up £21 million. For those loans that convert to amortising, the typical uplift in payments is currently 210% (average uplift calculated at £132 per month). Delinquency rates have shown a modest increase in the over 30 days arrears rate. Risk and balance sheet management Key loan portfolios: Interest only retail loans(continued) The tables below analyse the Group's retail mortgage and HELOC portfolios between interest only mortgages (excluding mixed repayment mortgages) and other mortgage loans. Interest only 31 December 2013 Bullet principal Conversion repayment to amortising Other Total £bn £bn £bn £bn Arrears status Current 1 to 90 days in arrears 90+ days in arrears Total 31 December 2012 Arrears status Current 1 to 90 days in arrears 90+ days in arrears Total 31 December 2013 Interest only Other Total £bn £bn £bn Current LTV < 50% > 50% and < 70% > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Other Total 31 December 2012 Current LTV < 50% > 50% and < 70% > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Other Total Risk and balance sheet management Key loan portfolios(continued) Ulster Bank Group(Core and Non-Core) Overview At 31 December 2013, Ulster Bank Group accounted for 10% of the Group's total gross loans to customers (31 December 2012 - 10%) and 8% of the Group's Core gross loans to customers (31 December 2012 - 8%) Ulster Bank's financial performance continued to be impacted by the challenging economic climate in Ireland, with impairments remaining elevated in the wholesale bank as a result of limited liquidity in the economy which continues to depress the property market and domestic spending. Additionally, in Q4 2013 the Group announced a recovery strategy for loans transferring to RCR. This resulted in a significant increase in provisions as the move from a through the cycle strategy to a 3 year deleverage, reduced expected realisations. The impairment charge of £4,793 million for 2013 (31 December 2012 - £2,340 million) was driven by a combination of new defaulting customers and higher provisions on existing defaulted cases due primarily to the above mentioned RCR strategy. Provisions as a percentage of risk elements in lending increased to 76% in 2013, from 57% in 2012, predominantly as a result of this change in strategy, combined with the deterioration in the value of the Non-Core commercial real estate development portfolio. Core The impairment charge for the year of £1,774 million (31 December 2012 - £1,364 million) reflected the difficult economic climate in Ireland, and most particularly the RCR deleverage strategy across the corporate portfolios. The mortgage portfolio improved notably in 2013, accounting for £235 million (13%) of the total 2013 impairment charge (31 December 2012 - £646 million) due to lower debt flows driven by improved collections performance and stabilising residential property prices. Non-Core The impairment charge for the year was £3,019 million (31 December 2012 - £976 million), with the commercial real estate sector accounting for £2,674 million (89%) of the total 2013 impairment charge, again reflecting the RCR strategy. Risk and balance sheet management Key loan portfolios: Ulster Bank Group (Core and Non-Core) (continued) The table below analyses Ulster Bank Group's loans, REIL, impairments and related credit metrics by sector. Credit metrics REIL Provisions REIL as a Provisions Provisions Gross % of gross as a % of as a % of Impairment Amounts loans loans REIL gross loans charge (1) written-off Sector analysis £m £m £m % % % £m £m 31 December 2013 Core Mortgages 53 34 Commercial real estate - investment 50 51 - development 70 4 Other corporate 87 Other lending 96 22 39 64 Non-Core Commercial real estate - investment 72 53 - development 91 Other corporate 88 6 86 Ulster Bank Group Mortgages 53 34 Commercial real estate - investment 63 - development 90 Other corporate 88 Other lending 96 22 39 76 Risk and balance sheet management Key loan portfolios: Ulster Bank Group (Core and Non-Core) (continued) Credit metrics REIL Provisions REIL as a Provisions Provisions Gross % of gross as a % of as a % of Impairment Amounts loans loans REIL gross loans charge written-off Sector analysis £m £m £m % % % £m £m 31 December 2012 Core Mortgages 48 22 Commercial real estate - investment 38 - - development 53 55 2 Other corporate 62 15 Other lending 97 53 33 52 72 Non-Core Commercial real estate - investment 51 15 - development 65 Other corporate 58 77 23 61 Ulster Bank Group Mortgages 48 22 Commercial real estate - investment 47 15 - development 64 Other corporate 60 38 Other lending 97 53 33 57 Note: Of which £3.2 billion due to RCR and the related change of strategy. Key points · The commercial real estate lending portfolio for Ulster Bank Group (Core and Non-Core) totalled £14.3 billion at 31 December 2013, of which £10.1 billion or 71% was in Non-Core.The geographic split of the total Ulster Bank Group commercial real estate portfolio remained similar to 2012 with 64% (31 December 2012 - 63%) in the Republic of Ireland, 26% (31 December 2012 - 26%) in Northern Ireland, 10% (31 December 2012 - 11%) in the UK (excluding Northern Ireland) and the balance (0.1%) in Rest of World (primarily Europe). · Provisions covered CRE REIL by 78%, up from 58% at the end of 2012, with the investment portfolio being covered 80% and the development portfolio 95%. · Of the total corporate impairment charge recorded during H2 2013 of £3.9 billion, £3.4 billion related to all loans thatwill be transferred to RCR,of which £2.9 billion relates to commercial real estate loans and£0.5 billion relates to corporate loans. Risk and balance sheet management Key loan portfolios: Ulster Bank Group (Core and Non-Core) (continued) Investment Development Commercial Residential Commercial Residential Total Commercial real estate £m £m £m £m £m 31 December 2013 ROI NI UK (excluding NI) 50 56 RoW 9 - 8 6 23 31 December 2012 ROI NI UK (excluding NI) 86 82 RoW 14 1 8 10 33 Key points · Commercial real estate continued to be the primary sector driving the Ulster Bank Group defaulted loan book.Exposure to the sector fell during 2013 by £1.0 billion, reflecting Ulster Bank's continuing strategy to reduce concentration risk in this sector. · The outlook for the property sector remains challenging.While there may be some signs of stabilisation in main urban centres, the outlook continues to be negative for secondary property locations on the island of Ireland. · Ulster Bank experienced further migration of commercial real estate exposures to its problem management framework, where various measures may be agreed to assist customers whose loans are performing, but who are experiencing temporary financial difficulties. Residential mortgages Mortgage lending portfolio analysis by country of location of the underlying security is set out below. 31 December 31 December £m £m ROI NI Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
